Candler, J.
There is a clear distinction between this case and that of Life Assn. v. Waller, 57 Ga. 533, and the cases which it follows, relied on by counsel for the plaintiff in error. In the Waller case, the policy provided that “ if the insured shall die by suicide during the continuance of this policy, said Life Association will pay to the legal holder of this policy its net present value at the date of such death, as computed by the American Experience Table of Mortality, and four and one half per cent, interest.” The insured died by his own hand, while insane. The court held, in effect, that self-destruction by an insane man was not “ suicide within the meaning of the code or of the contract of insurance. No. such question as to the meaning of the word “suicide” can arise-in the present case. In the admirable opinion of Judge Bleckley in the Waller case it is recognized that there is a diversity of meaning in the word under consideration, and it is said that “it is almost, if not quite, an allowable expression to say, that the suicide of A was not suicide.” We think it indubitable that when a contract of insurance provides that the policy shall be void in the event the insured shall commit suicide within a certain time, “ whether at the time of committing suicide [the insured] shall he either sane or insane,” the meaning is that, regardless of his sanity or insanity, the voluntary self-destruction of the insured within the time set out shall void the policy. In this view of the case, the charge of the court on this subject was clearly correct.
Other than as herein set out, the beadnotes need no elaboration.

Judgment affirmed.


By five Justices.